EXHIBIT 10.13

PERFORMANCE UNIT AGREEMENT


This Performance Unit Agreement (this “Agreement”) is made as of the 30th day of
December, 2015 (the “Effective Date”) by and between First Commonwealth
Financial Corporation (the “Company”) and T. Michael Price (the “Grantee”).


RECITALS
WHEREAS, Grantee is employed as the President and Chief Executive Officer of the
Company; and
WHEREAS, the Compensation & Human Resources Committee of the Board of Directors
of the Company has approved the award of Performance Units to provide an
incentive for Grantee to remain in the employ of the Company and to further
align Grantee’s compensation with the long-term growth and success of the
Company.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants contained herein, the Company and Grantee agree as follows:


1.Grant of Performance Units. The Company hereby grants to Grantee a Performance
Unit award (the “Award”) of 60,000 Stock Units (the “Target Units”). The Award
is made pursuant to and is subject to the provisions of this Agreement and the
First Commonwealth Financial Corporation Incentive Compensation Plan, as Amended
and Restated effective April 28, 2015 (the “Plan”). Capitalized terms used but
not defined in this Agreement shall have the meanings ascribed to them in the
Plan. Except as otherwise specifically provided in this Agreement, in order for
Stock Units to become “Vested Units”, both of the following conditions must be
satisfied: (i) the Stock Units must be “Earned Units” upon the achievement of
the Performance Goals set forth in Section 3 of this Agreement; and (ii) Grantee
must remain continuously an Employee until December 30, 2020 (the “Service
Condition”).
2.Forfeiture Restrictions. Except as otherwise specifically provided in this
Agreement, all Stock Units granted herein (whether or not such Stock Units are
then Earned Units) will be automatically and immediately forfeited, without any
action on the part of the Company, if Grantee Separates from Service for any
reason prior to December 30, 2020. No Stock Units may be sold, assigned,
transferred, pledged or otherwise disposed of except as provided in this
Agreement and the Plan. Any attempt to dispose of any Stock Units in
contravention of this Agreement or the Plan will be null and void and without
effect.
3.Performance Condition. The Stock Units shall become “Earned Units” if and to
the extent the Company achieves the following Performance Goals:
(a)Annual Performance Goal. A number of Stock Units equal to 20% of the Target
Units shall become Earned Units in each of the Company’s 2016 through 2020

1

--------------------------------------------------------------------------------

EXHIBIT 10.13

fiscal years if the Company’s EPS (as defined below) for that fiscal year equals
or exceeds the Company’s EPS for the fiscal year ending December 31, 2015.
(b)Cumulative Performance Goal. To the extent not otherwise forfeited pursuant
to the terms of this Agreement, any Stock Units which have not become Earned
Units based upon the attainment of the annual Performance Goal provided in
Section 3(a) above shall become Earned Units if the average of the Company’s EPS
for the fiscal years 2016 through 2020 equals or exceeds the Company’s Adjusted
EPS for the fiscal year ending December 31, 2015.
(c)EPS. “EPS” for a fiscal year shall mean the Company’s fully diluted earnings
per share for such fiscal year as calculated in accordance with generally
accepted accounting principles. At the end of each fiscal year, the Committee
will certify in writing the extent to which the applicable annual and/or
cumulative Performance Goals have been achieved. For purposes of this provision,
and for so long as the Code permits, the approved minutes of the Committee
meeting in which the certification is made may be treated as written
certification.
(d)Change in Control. If a Change in Control occurs prior to December 31, 2020,
and unless otherwise specifically provided herein, all Stock Units awarded under
this Agreement shall remain subject to Grantee’s satisfaction of the Service
Condition. For fiscal years completed prior to the Change in Control, Grantee
shall remain eligible to satisfy the Service Condition for any Stock Units that
have become Earned Units based on the achievement of the Performance Goals
applicable to such fiscal year (as certified by the Committee). For fiscal years
not completed prior to the Change in Control, the annual Performance Goal
applicable to any such fiscal year shall be deemed to have been satisfied for
purposes of determining the number of Stock Units that are Earned Units, and
Grantee shall remain eligible to satisfy the Service Condition with respect to
any such Earned Units. To illustrate, if a Change in Control occurs on June 30,
2018, the annual Performance Goals applicable to 2018, 2019 and 2020 will be
deemed to have been achieved resulting in 60% of the Target Units becoming
Earned Units.
4.Acceleration of Vesting.
(a)    Death or Disability. Notwithstanding anything to the contrary in this
Agreement, if Grantee Separates from Service prior to December 30, 2020 on
account of death or Disability, the Service Condition shall be waived. For
fiscal years completed prior to any such Separation from Service, Grantee shall
become vested in any Stock Units that became Earned Units based on the
achievement of the annual Performance Goal applicable to such fiscal year (as
certified by the Committee). For fiscal years not completed prior to any such
Separation from Service, the annual Performance Goal shall be deemed to have
been achieved and Grantee shall become vested in such number of Stock Units that
were eligible to become Earned Units for such fiscal year pursuant to Section
3(a) of this Agreement.

2

--------------------------------------------------------------------------------

EXHIBIT 10.13

(b)    Change in Control - Involuntary Separation. Notwithstanding anything to
the contrary in this Agreement, if Grantee Separates from Service prior to the
December 30, 2020 on account of (i) an involuntary termination by the Company
without Cause or (ii) a termination by Grantee for “Good Reason” (as defined
below), in each case, during the two-year period following a Change in Control,
the Service Condition will be waived. For fiscal years completed prior to the
Change in Control, Grantee shall become vested in any Stock Units that became
Earned Units based on the achievement of the Performance Goals applicable to
such fiscal year (as certified by the Committee). For fiscal years not completed
prior to the Change in Control, the annual Performance Goal shall be deemed to
have been achieved and Grantee shall be vested in such number of Stock Units
that were eligible to become Earned Units for such fiscal year pursuant to
Section 3(a) of this Agreement.
(c)    Involuntary Separation. Notwithstanding anything to the contrary in this
Agreement, if Grantee Separates from Service prior to a Change in Control on
account of (i) an involuntary termination by the Company without Cause or (ii) a
termination by Grantee for Good Reason, the Service Condition will be waived.
For fiscal years completed prior to any such Separation from Service, Grantee
shall become vested in any Stock Units that became Earned Units based on the
achievement of the Performance Goals applicable to such fiscal year (as
certified by the Committee). For fiscal years not completed prior to any such
Separation from Service, Grantee shall remain entitled to vest in such number of
Stock Units that are eligible to become Earned Units for any such fiscal year
pursuant to Section 3(a) of this Agreement, subject to the terms of this
Agreement, including, without limitation, the attainment of the annual
Performance Goal set forth in Section 3(a).
(d)    Good Reason. For purposes of this Agreement, “Good Reason” means, one or
more of the following, without the Grantee’s express written consent: (i) a
material adverse change in the Grantee’s title, position, or responsibilities;
(ii) a material reduction in the Grantee’s rate of annual base salary or a
material reduction in total benefits (unless, in either case, such reduction
applies to all similarly situated employees of the Company); (iii) the
assignment of Grantee to a position that requires Grantee to relocate
permanently to a site more than fifty (50) miles outside of Indiana,
Pennsylvania; or (iv) the assignment to Grantee of any material duties or
responsibilities (other than due to a promotion) that are materially
inconsistent with the position of President of the Company. In order for Grantee
to resign for Good Reason: the Company must be notified by Grantee in writing
within thirty (30) days of the event constituting Good Reason; the event must
remain uncorrected by the Company for thirty (30) days following such notice
(the “Notice Period”); and if the Company fails to cure the same during the
Notice Period, the Grantee must Separate from Service within ten (10) days
following expiration of the Notice Period.
5.Settlement of Units. Each Stock Unit that becomes a Vested Unit shall be
settled in one share of the Company’s Common Stock. All shares issued to settle
Stock Units will be issued or credited to Grantee promptly in calendar year
2021, on a date determined in the Committee’s discretion, but in no event later
than March 15, 2021; provided, however, Stock Units that become Vested Units in
accordance with the provisions

3

--------------------------------------------------------------------------------

EXHIBIT 10.13

of Section 4 of this Agreement shall be settled within sixty (60) days following
the date of Grantee’s Separation from Service. Additionally, notwithstanding the
foregoing or any provision of this Agreement to the contrary, in the event the
survivor in a Change in Control does not assume this Award (or issue a
Replacement Award), this Award shall be settled within ten (10) days following
the Change in Control as provided under Section 12.2 of the Plan.
6.Rights of Grantee. Grantee shall have no right to vote or receive dividends or
other distributions with respect to shares of Common Stock which may be or
become issuable upon settlement of Stock Units unless and until such shares are
issued pursuant to Section 5.
7.Tax Withholding. Grantee shall be required to deposit with the Company an
amount of cash equal to the amount determined by the Company to be required with
respect to any withholding taxes, FICA contributions, or the like under any
federal, state, or local statute, ordinance, rule, or regulation in connection
with the vesting or award of the Stock Units. Alternatively, the Company may, at
Grantee’s election, withhold a number of shares otherwise deliverable having a
Fair Market Value sufficient to satisfy the statutory minimum of all or part of
Grantee’s estimated total federal, state, and local tax obligations associated
with the vesting or award of the Stock Units.
8.Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, Grantee acknowledges that:
(a) Grantee's participation in the Plan is voluntary; and (b)  the Award is not
part of normal or expected compensation for any purpose, including without
limitation for calculating any benefits, severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and Grantee will not be entitled to
compensation or damages as a consequence of Grantee's forfeiture of any unvested
portion of the Award as a result of Grantee's separation from service with the
Company or any Subsidiary for any reason.
9.General Provisions:
(a)    This Agreement, together with the Plan, constitutes the entire agreement
between the Company and Grantee regarding the grant of the Stock Units.
(b)    The Committee may modify this Agreement to bring it into compliance with
any valid and mandatory government regulation or exchange listing requirement.
This Agreement may also be amended by the Committee with the consent of Grantee.
Any such amendment shall be in writing and signed by the Company and Grantee.
(c)    Nothing contained in this Agreement shall be deemed to require the
Company and its Subsidiaries to continue Grantee’s relationship as an Employee
or to modify any agreement between Grantee and the Company or its Subsidiaries
relating thereto.

4

--------------------------------------------------------------------------------

EXHIBIT 10.13

(d)    The Committee may from time to time impose any conditions on the Stock
Units as it deems reasonably necessary to ensure that the Plan and this Award
satisfy the conditions of Rule 16b-3 of the Securities Exchange Act of 1934, as
amended, and that the Stock Units and any shares issuable in settlement thereof
are issued and resold in compliance with the Securities Act of 1933, as amended.
(e)    Grantee agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.
(f)    Grantee hereby acknowledges receipt of a copy of the Plan and the Plan’s
prospectus and agrees to be bound by all the terms and provisions thereof. The
terms of the Plan as it presently exists, and as it may hereafter be amended,
are deemed incorporated herein by reference, and in the event of any conflict
between the terms of this Agreement and the provisions of the Plan, the
provisions of the Plan shall be deemed to supersede the provisions of this
Agreement.
(g)    This Award of Performance Units is intended to be excepted from coverage
under Section 409A pursuant to the short-term deferral exception specified in
Treas. Reg. §1.409A-1(b)(4) and shall be administered, interpreted and construed
accordingly. Notwithstanding, Grantee recognizes and acknowledges that Section
409A of the Code may impose upon Grantee certain taxes or interest charges for
which the Grantee is and shall remain solely responsible.
(h)    This Agreement shall be governed by, and enforced in accordance with, the
laws of the Commonwealth of Pennsylvania without regard to the application of
the principals of conflicts or choice of laws.
(i)    This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which shall be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.
[Remainder of page intentionally left blank.]
[Signature page follows.]

5

--------------------------------------------------------------------------------

EXHIBIT 10.13

IN WITNESS WHEREOF, the parties have duly executed this Performance Unit
Agreement, effective as of the day and year first set forth above.
 
First Commonwealth Financial Corporation




By:   /s/ Matthew C. Tomb         
Name: Matthew C. Tomb
Title: Executive Vice President
 


Grantee


/s/ T. Michael Price
T. Michael Price






6